In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00123-CV

THE STATE OF TEXAS, Appellant              §   On Appeal from County Court at Law No. 3

                                           §   of Tarrant County (2016-000171-3)
V.
                                           §   August 25, 2022

JOSE MANUEL GONZALEZ, Appellee             §   Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the trial court’s default

judgment is reversed, and we render judgment dismissing Appellee Jose Manuel

Gonzalez’s takings claim and ordering that Gonzalez take nothing on his remaining

claims.

       It is further ordered that Appellee Jose Manuel Gonzalez must pay all costs of

this appeal.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Elizabeth Kerr_________________
   Justice Elizabeth Kerr